Per Curiam:
The court is unanimously of the opinion that while there are certain necessary preliminaries in order to constitute a convention, and it is essential that these preliminaries should actually take place — as regards calling of the roll and the election of a temporary chairman — the provision* as to the filing of the minutes is directory, and while the filing of those minutes may be enforced by mandamus or by summary order of the court,* the fact that the minutes themselves were not filed or that they did not show that the statutory requirements were complied with, does not of itself make the nomination void, if it appears before the board of elections by competent testimony that the preliminaries were actually performed. So that notwithstanding these irregularities and although the official minutes do not show that the statutory requirements were performed, if as matter of fact it appears by competent evidence that they were performed, that there was an actual convention composed of a quorum or majority of the delegates duly elected, and that the convention actually met and made a nomination, then the nomination can be received. And so in all these objections raised here, as we understand, the court has found that the preliminaries required by the statute were actually carried out and that the statute 'was actually complied with; and, so far as we can see, there was evidence to sustain that determination of the court below.
Under these circumstances the board of elections was justified in overruling the protest, and the court below was right-in refusing to overrule the action of the board.
This results in an affirmance of the order.
Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ.
Order affirmed.

See Election Law (Consol. Laws. chap. 17; Laws of 1909, chap. 22), §§ 67, 70. — Rep.